THIS was a bill filed by the complainant John Lloyd, for an account and settlement of bis- wife’s' estate. It involved many matters of fact, but no point necessary to report but one.
Mr.-Cannon, the. connection of Mrs. Lloyd, on the death of her father, took charge of her person and property, and took out such authority as was then to be obtained from the British board of police, which was the only semblance of civil authority in Charleston, a garrison town held by the enemy. After the restoration of the American government, Mr. Cannon did not deem it material, or was not advised that it was proper to take out regular letters ofadmi-.nistration ; hut he proceeded to ac.t upon and manage the affairs of his young relation who lived in his family till her marriage with Mr. Lloyd. Mr. Lloyd afterwards bro’t suit for an acount and settlement of his wife’s estate, which some complicated circumstances prevented the parties settling without the aid of the court.
A question was made whether a person situated as Mr. Cannon was, could be allowed commissions on his pecuniary transáctions. On that point the court said that Mr. Cannon ought not to be considered as a trespasser or executor in his own wrong. He was rather to be commended than censured for getting possession of the estate as he did; for there was no other way of securing it but by application to the ruling powers.
But he should afterwards have applied to the Court of *233Ordinary for letters of administration. Yet as the court cannot consider him in the light of a wrong doer, but of a trustee, he was justly and equitably entitled to his commissions. The report of the commissioner on that point was therefore confirmed.
Bailey for complainant.
DesaussuRe and Ward for defendant.